Citation Nr: 0510339	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1942 to February 1946, from January 
1948 to January 1949, and from October 1950 to September 
1951.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for a gastrointestinal 
disability.

The veteran, and his son and daughter, appeared before the 
Board for a hearing held on appeal in March 2005; a 
transcript is associated with the claims folder.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking service connection for his 
gastrointestinal disability, characterized as other than 
amebiasis. To receive service connection, he will need to 
demonstrate that his disability was the result of disease or 
injury incurred in or aggravated by his service, or that it 
is secondary to a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.309, 3.310 (2004).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VA's duty to assist 
also requires that the veteran be afforded a VA examination 
with respect to his disability, which takes into account the 
records of the veteran's prior medical history as well as his 
current disability status before a decision concerning his 
appeal can be made. See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). 

The veteran was recently given an examination by VA in May 
2004. The VA examiner reported that the claims file and 
service medical record were reviewed prior to the evaluation. 
The report outlined the veteran's extensive gastrointestinal 
treatment history and offered an etiology opinion that was 
supported by facts from the record. Notwithstanding the 
veteran's contention at his March 2005 Board hearing that the 
examination was made without a review of the claims folder, 
inspection of the examination report indicates it was 
appropriately conducted.

However, at his March 2005 hearing, when asked about recent 
treatment he's had regarding his disability, the veteran 
indicated that he receives treatment for his gastrointestinal 
episodes at several VA facilities, including the VA facility 
in Dubois. Those records have not been reviewed as they have 
not been obtained and incorporated into the claims folder.

The veteran also indicated at the hearing that when he was 
treated by Dr. L. and Dr. M at Shadyside Hospital in 1993, 
the physicians reportedly told the veteran that they believed 
his gastrointestinal problem was the result of a severe 
trauma incident, such as an injury during service or an 
automobile accident, rather than from disease. The veteran 
indicated that he could obtain a supporting statement from 
the physician.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is remanded for the following actions:

1.	Request all clinical records and reports from 
the VA clinic at Dubois regarding the veteran's 
claim for gastrointestinal disability, including 
all current treatment records. Failure to locate 
and obtain the records should be noted in the 
claims folder.

2.	Obtain the complete records of treatment of the 
veteran by Dr. Lloyd and Dr. McCafferty at Shady 
Side Hospital in Pittsburgh in 1993.

3.	Following the above development, the claims file 
and any additional evidence submitted by the 
veteran should be reviewed. If after review it is 
found that additional development or an examination 
is necessary, it should be scheduled. All indicated 
development should be undertaken and the issue of 
entitlement to service connection for 
gastrointestinal disability should be 
readjudicated. If the benefits sought on appeal are 
not granted to the veteran's satisfaction, he and 
his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




